Citation Nr: 1021744	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-45 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, , Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The Veteran served on active duty from February 1944 to 
November 1946.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO).  


FINDINGS OF FACT

1.  The puretone thresholds reported on the August 2009 VA 
audiological evaluation were 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) in the right ear.

2.  VA audiometric testing performed in August 2009 revealed 
Level V hearing loss in the right ear and Level III hearing 
loss in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a June 2009 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The letter also 
provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's VA treatment records and a VA examination 
report have been associated with the claims file.  The Board 
notes specifically that the Veteran was afforded a VA 
examination in August 2009.  38 C.F.R. § 3.159(c)(4) (2009).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as all 
necessary testing was completed during examination.   
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

In a September 2009 notice of disagreement and in an October 
2009 substantive appeal, the Veteran contends that his 
hearing had worsened over the last two years.  In a January 
2010 statement, the Veteran stated that his hearing was much 
worse now, and that his hearing was getting worse every day.  
Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate.  See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, 
in his notice of disagreement and substantive appeal, it 
appears that the Veteran is arguing that his hearing had 
worsened since his prior 2007 evaluation.  Since that time, 
the Veteran was afforded a contemporaneous VA examination in 
August 2009, in conjunction with his current appeal.  
Although the Veteran indicated that his hearing was much 
worse now at the time of a January 2010 statement, the Board 
notes that his most recent August 2009 rating examination was 
completed within five months of that statement.  The duty to 
assist includes providing a thorough and contemporaneous 
medical examination, especially where it is necessary to 
determine the current level of a disability.  Peters v. 
Brown, 6 Vet. App. 540, 542 (1994).  The Board finds that VA 
has fulfilled its duty to assist the Veteran by providing a 
contemporaneous medical examination in August 2009, and the 
Board finds that this examination is sufficient for 
determining the Veteran's current level of disability.  The 
Board finds that the Veteran's mere disagreement with the 
result of an examination is an insufficient basis for 
reexamination under 38 C.F.R. § 3.327.  38 C.F.R. § 3.327 
specifies that a reexamination will be required if the 
evidence indicates a material change in the disability or 
that the rating may be incorrect.  As there is no indication 
that the Veteran has sustained a material change in 
disability, or that the rating may be incorrect, the Board 
finds that a remand for a new VA examination is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment. Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2009).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment. When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2009).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately.  Id.


On an August 2009 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
65
LEFT
50
40
40
65

Speech audiometry revealed speech recognition ability of 70 
percent in the right ear and 78 percent in the left ear.  The 
puretone threshold average was recorded as 59 decibels in the 
right ear and 49 decibels in the left ear.  The data was 
noted to be consistent with sensorineural hearing impairment.

The puretone thresholds reported on the August 2009 VA 
audiological evaluation were 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) in the right ear only.  Thus, the provision of 38 
C.F.R. § 4.86 for exceptional patterns of hearing impairment 
may apply to the right ear only.

The Veteran was not shown to puretone thresholds of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz in either ear.  
  
The August 2009 VA audiometric findings, applied to Table VI, 
yield a numeric designation of V for the right ear (59 
decibel puretone threshold average, and 70 percent speech 
discrimination), and a numeric designation of III for the 
left ear (49 decibel puretone threshold average, and 78 
percent speech discrimination).  Based on exceptional 
patterns of hearing impairment, VA audiometric findings, 
applied to Table VIA, yield a numeric designation of IV for 
the left ear.  See 38 C.F.R. § 4.86.  The higher of the 
numeric designations for the right ear (V) along with the 
numeric designation for the left ear (III), entered into 
Table VII, produce a 10 percent evaluation for hearing 
impairment.

The Board emphasizes that disability ratings are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings does not establish entitlement to a compensable 
disability evaluation.  Accordingly, the Board finds that the 
Veteran is not entitled to a higher initial evaluation for 
bilateral hearing loss. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  The evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
assigned rating with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
as discussed above.  The Veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the claim for a 
higher evaluation for the Veteran's service-connected hearing 
loss.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.



ORDER

An increased rating for bilateral hearing loss, in excess of 
10 percent, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


